Case: 19-30197    Document: 00515390634     Page: 1   Date Filed: 04/21/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 April 21, 2020
                                  No. 19-30197
                                                                 Lyle W. Cayce
                                                                      Clerk
RENATA SINGLETON; MARC MITCHELL; LAZONIA BAHAM; TIFFANY
LACROIX; FAYONA BAILEY; SILENCE IS VIOLENCE; JANE DOE; JOHN
ROE,

              Plaintiffs - Appellees

v.

LEON A. CANNIZZARO, JR., in his official capacity as District Attorney of
Orleans Parish and in his individual capacity; DAVID PIPES; IAIN DOVER;
JASON NAPOLI; ARTHUR MITCHELL; TIFFANY TUCKER; MICHAEL
TRUMMEL; INGA PETROVICH; LAURA RODRIGUE; MATTHEW
HAMILTON; GRAYMOND MARTIN; SARAH DAWKINS,

              Defendants - Appellants




                Appeal from the United States District Court for
                       the Eastern District of Louisiana


Before ELROD, SOUTHWICK, and HAYNES, Circuit Judges.
HAYNES, Circuit Judge:
        This is a case about prosecutorial immunity. The Orleans Parish District
Attorney and several assistant district attorneys (“Defendants”) appeal the
district court’s denial of absolute immunity on claims arising from their use of
fake “subpoenas.” They also appeal the district court’s denial of their motion
to dismiss several of Plaintiffs’ claims. We AFFIRM in part and DISMISS in
part.
       Case: 19-30197       Document: 00515390634        Page: 2    Date Filed: 04/21/2020



                                        No. 19-30197
                                         Background

         Plaintiffs allege that for years, prosecutors at the Orleans Parish District
Attorney’s Office (the “Office”), under the direction of District Attorney Leon
Cannizzaro, used fake “subpoenas” to pressure crime victims and witnesses to
meet with them.            These documents were labeled “SUBPOENA” and were
marked with the Office’s official seal. They directed recipients “to appear
before the District Attorney for the Parish of Orleans” and warned that “A
FINE AND IMPRISONMENT MAY BE IMPOSED FOR FAILURE TO OBEY
THIS NOTICE.” The Office’s use of the fake subpoenas violated Louisiana law,
which requires prosecutors to channel proposed subpoenas through a court.
See LA. CODE CRIM. PROC. ANN. art. 66. 1
         A brief summary of each relevant Plaintiff’s 2 experience with the fake
subpoenas is in order. Plaintiff Renata Singleton is a domestic violence victim
who refused to speak with prosecutors about a domestic incident. She alleges
that an investigator from the Office then delivered two fake subpoenas to her
home.       The fake subpoenas demanded that she appear at the Office for
questioning. Singleton did not comply.




1   Article 66 provides:
         Upon written motion of the attorney general or district attorney setting forth
         reasonable grounds therefor, the court may order the clerk to issue subpoenas
         directed to the persons named in the motion, ordering them to appear at a time
         and place designated in the order for questioning by the attorney general or
         district attorney respectively, concerning any offense under investigation by
         him.
Id.
2 In addition to the individual Plaintiffs who received fake subpoenas, Plaintiff Silence Is
Violence (“SIV”) also brings subpoena-related claims. SIV is a nonprofit victim advocacy
organization that alleges that it diverted resources to protecting crime victims from
Defendants’ “coercive tactics.” This case also involves other Plaintiffs whose claims are not
relevant to this appeal.
                                               2
     Case: 19-30197     Document: 00515390634    Page: 3   Date Filed: 04/21/2020



                                  No. 19-30197
         Plaintiff Lazonia Baham’s daughter’s boyfriend was murdered.        The
Office charged a suspect with committing the murder. Baham spoke at her
home and over the telephone with two investigators from the Office about the
murder. One of the investigators allegedly pressured Baham to provide
testimony that contradicted her memory of the events.          In the following
months, Baham received several fake subpoenas demanding that she appear
for private meetings at the Office. Baham refused to comply. A Defendant
assistant district attorney (“ADA”) then applied for a material witness warrant
based on Baham’s refusal to meet with the Office. Baham was jailed for over
a week as a result. She has since testified twice in pretrial proceedings in the
case, apparently pursuant to lawful subpoenas. The case has not yet gone to
trial.
         Plaintiff Jane Doe is a victim of child molestation and child
pornography. While the criminal case against the suspect was pending, a
Defendant ADA and an investigator delivered a fake subpoena to Doe’s home
demanding that she appear for questioning at the Office. The ADA threatened
to seek Doe’s arrest if she did not comply. Due to her fear of being jailed, Doe
met privately with the ADA at the Office. The defendant in the related
criminal case entered a guilty plea fifteen months after Doe received the fake
subpoena.
         Plaintiffs Fayona Bailey and Tiffany LaCroix were both potential
witnesses in two different murder cases. They each received a fraudulent
subpoena demanding a private meeting at the Office prior to trial. Both Bailey
and LaCroix retained counsel, who moved to quash the fake subpoenas. In
response to the motions to quash, prosecutors withdrew the subpoenas.
Neither Bailey nor LaCroix was ever called to testify.
         Plaintiffs sued Defendants in federal court, asserting various federal
constitutional claims for monetary and injunctive relief against the assistant
                                        3
     Case: 19-30197        Document: 00515390634           Page: 4     Date Filed: 04/21/2020



                                        No. 19-30197
district attorneys and Cannizzaro in his individual capacity (collectively,
“Individual Defendants”), and against Cannizzaro in his official capacity.
Plaintiffs also asserted individual- and official-capacity claims under
Louisiana state law for abuse of process (Count VIII) and fraud (Count IX).
       Defendants moved to dismiss. They contended that absolute immunity
barred each of Plaintiffs’ damages claims against Individual Defendants. They
asserted that five of those same claims should also be dismissed based on
qualified immunity. Finally, they argued that all of Plaintiffs’ official-capacity
claims should be dismissed for failure to state a claim on which relief could be
granted.
       The district court granted absolute or qualified immunity for Individual
Defendants on all but two of Plaintiffs’ federal individual-capacity damages
claims. 3 It later granted qualified immunity on the two remaining federal
individual-capacity claims for monetary damages that it allowed to proceed.
As relevant here, the district court denied absolute immunity for Individual
Defendants only with respect to Plaintiffs’ claims arising from Individual
Defendants’ creation and use of the fake subpoenas. The court reasoned that
absolute immunity did not cover Individual Defendants’ “ultra vires conduct,”
which was not “intimately associated with the judicial phase of the criminal
process” because Individual Defendants had “side-stepped the judicial process”
and “operated outside of the process legally required by the Louisiana Code of



3Absolute and qualified immunity protect only individuals from claims for damages; they do
not bar official-capacity claims or claims for injunctive relief. See Burge v. Par. of St.
Tammany, 187 F.3d 452, 466 (5th Cir. 1999) (“The rule in this circuit is that a Louisiana
district attorney, sued in his or her official capacity, is a local government official who is not
entitled to Eleventh Amendment immunity.”); Chrissy F. by Medley v. Miss. Dep’t of Pub.
Welfare, 925 F.2d 844, 849 (5th Cir. 1991) (“Neither absolute nor qualified personal immunity
extends to suits for injunctive or declaratory relief under § 1983.”). Thus, Plaintiffs’ claims
(1) for damages and injunctive relief against Cannizzaro in his official capacity and
(2) against Individual Defendants for injunctive relief remain.
                                                4
    Case: 19-30197       Document: 00515390634      Page: 5   Date Filed: 04/21/2020



                                   No. 19-30197
Criminal Procedure.” The district court also granted in part and denied in part
Defendants’ motion to dismiss the remaining claims for failure to state a claim
on which relief could be granted. Defendants appealed.

                         Jurisdiction & Standard of Review

      The district court had federal question jurisdiction over Plaintiffs’
federal claims.       28 U.S.C. § 1331.   It had supplemental jurisdiction over
Plaintiffs’ state-law claims. 28 U.S.C. § 1367.
      We have jurisdiction over Defendants’ interlocutory appeal from the
district court’s denial of absolute immunity.         Bosarge v. Miss. Bureau of
Narcotics, 796 F.3d 435, 438 (5th Cir. 2015). But as discussed in Section III.B.
infra, we lack jurisdiction over Defendants’ appeal of the district court’s rulings
on the merits of Plaintiffs’ claims.
      We review a district court’s denial of a motion to dismiss de novo. Loupe
v. O’Bannon, 824 F.3d 534, 536 (5th Cir. 2016). “In determining immunity, we
accept the allegations of [the plaintiffs’] complaint as true.” Id. (quoting Kalina
v. Fletcher, 522 U.S. 118, 122 (1997)).

                                       Discussion

      Individual Defendants argue that they are absolutely immune from
Plaintiffs’ subpoena-related claims. They also ask us to reverse the district
court’s denial of their motion to dismiss Plaintiffs’ remaining claims on the
merits. We conclude that (1) at this early, motion to dismiss stage, Individual
Defendants are not entitled to absolute immunity for Plaintiffs’ subpoena-
related state-law claims and (2) we lack jurisdiction to consider the merits of
Plaintiffs’ claims.




                                          5
     Case: 19-30197       Document: 00515390634       Page: 6     Date Filed: 04/21/2020



                                     No. 19-30197
    Absolute Immunity

       Individual Defendants first claim that they are absolutely immune from
Plaintiffs’ claims arising from the use of the fake subpoenas. 4 Although they
may yet be able to prevail on this claim, we disagree with their argument at
this stage of the case.

       1.     Overview of Absolute Prosecutorial Immunity for § 1983
              Claims

       The Supreme Court extended absolute immunity for § 1983 claims to
state prosecutors in Imbler v. Pachtman, 424 U.S. 409 (1976). In that case, a
criminal defendant whose conviction had been overturned sued the prosecutor,
several police officers, and a fingerprint expert, alleging “a conspiracy among
them unlawfully to charge and convict him.” Id. at 415–16. But the Court
concluded that state prosecutors are absolutely immune from § 1983 damages
claims based on activities “intimately associated with the judicial phase of the
criminal process.” Id. at 430. Thus, the Court held that a state prosecutor who
acts “within the scope of his duties in initiating and pursuing a criminal
prosecution” is absolutely immune from § 1983 claims for violating a
“defendant’s constitutional rights.” Id. at 410.
       In discussing absolute immunity, “[t]he Supreme Court has made clear
that ‘it is the interest in protecting the proper functioning of the office, rather
than the interest in protecting its occupant, that is of primary importance.’”
Loupe, 824 F.3d at 538 (quoting Kalina, 522 U.S. at 125). “Thus, ‘the actions
of a prosecutor are not absolutely immune merely because they are performed


4 The only remaining claims that implicate absolute immunity are Plaintiffs’ state-law
claims. Louisiana law tracks federal law on absolute prosecutorial immunity. See Knapper
v. Connick, 681 So. 2d 944, 947, 950 (La. 1996) (“[W]e have harmonized our own state
immunity rules with federal immunity principles in the past”); accord Tickle v. Ballay, 259
So. 3d 435, 438–39 (La. Ct. App. 2018).

                                            6
    Case: 19-30197       Document: 00515390634   Page: 7   Date Filed: 04/21/2020



                                  No. 19-30197
by a prosecutor.’” Loupe, 824 F.3d at 538 (quoting Buckley v. Fitzsimmons, 509
U.S. 259, 273 (1993)).
      Instead, the Supreme Court has taken a “functional approach” to
absolute immunity that “emphasize[s] that the official seeking absolute
immunity bears the burden of showing that such immunity is justified for the
function in question.”      Burns v. Reed, 500 U.S. 478, 486 (1991).        More
specifically, the Court distinguishes between (1) actions taken “in preparing
for the initiation of judicial proceedings or for trial, and which occur in the
course of [the prosecutor’s] role as an advocate for the State,” and
(2) “administrative duties and those investigatory functions that do not relate
to an advocate’s preparation for the initiation of a prosecution or for judicial
proceedings.” Buckley, 509 U.S. at 273.
      In Buckley, the petitioner sued “prosecutors for allegedly fabricating
evidence during the preliminary investigation of a crime and making false
statements at a press conference announcing the return of an indictment.” Id.
at 261. The Supreme Court held that the prosecutors were not absolutely
immune for allegedly fabricating evidence because they lacked “probable cause
to arrest [the] petitioner or initiate judicial proceedings” at the time of the
alleged fabrication. Id. at 274. Thus, the prosecutors’ “mission at that time
was entirely investigative in character.” Id. Importantly, however, the Court
also recognized that “a determination of probable cause does not guarantee a
prosecutor absolute immunity from liability for all actions taken afterwards.
Even after that determination, . . . a prosecutor may engage in ‘police
investigative work’ that is entitled to only qualified immunity.” Id. at 274 n.5;
see also id. at 276 (“When the functions of prosecutors and detectives are the
same, . . . the immunity that protects them is also the same.”).
      We have adhered to this functional approach to absolute immunity. We
have held that conduct protected by absolute immunity “is not limited ‘only to
                                        7
    Case: 19-30197     Document: 00515390634      Page: 8    Date Filed: 04/21/2020



                                  No. 19-30197
the act of initiati[ng judicial proceedings] itself and to conduct occurring in the
courtroom,’ but instead includes all actions ‘which occur in the course of [the
prosecutor’s] role as an advocate of the State.’” Cousin v. Small, 325 F.3d 627,
632 (5th Cir. 2003) (per curiam) (quoting Buckley, 509 U.S. at 272–73). Thus,
prosecutors are absolutely immune even for “[w]ilful or malicious prosecutorial
misconduct . . . if it occurs in the exercise of their advocatory function.” Cousin,
325 F.3d at 635. But by the same token, “state prosecutors are not entitled to
absolute immunity when they perform functions other than their quasi-judicial
functions of ‘initiating prosecutions and presenting the State’s case.’” Marrero
v. City of Hialeah, 625 F.2d 499, 507 (5th Cir. 1980) (quoting Imbler, 424 U.S.
at 431).
      The policy underlying absolute prosecutorial immunity is twofold. First,
“the ‘special nature’ of the responsibilities of those engaged in the judicial
process requires that such persons be accorded absolute immunity when they
participate in that process.”     Marrero, 625 F.2d at 507 (quoting Butz v.
Economou, 438 U.S. 478, 511 (1978)); see also Van de Kamp v. Goldstein, 555
U.S. 335, 342 (2009) (noting that “public trust” would suffer if prosecutors were
thinking about their own liability in making prosecutorial decisions). This is
relevant because
      The prosecutor’s immunity is derived from the absolute immunity
      accorded judges and grand jurors, an immunity necessitated by the
      concern that these actors in the judicial process required by law to
      make important decisions regarding the initiation, conduct, and
      merit of controversies which often excite “the deepest feelings” of
      the parties would be intimidated in the exercise of their discretion
      by the fear of retaliatory lawsuits brought by angry defendants. A
      prosecutor’s fear of liability could, in a variety of ways, seriously
      undermine the criminal justice system’s goal of accurately
      determining the guilt or innocence of defendants.
Marrero, 625 F.2d at 507 (citation omitted) (quoting Butz, 438 U.S. at 509).

                                         8
    Case: 19-30197     Document: 00515390634      Page: 9    Date Filed: 04/21/2020



                                  No. 19-30197
      But “when a prosecutor acts outside his quasi-judicial role, he is not
making decisions comparable to those of a judge or grand juror.              Thus,
subjecting him to liability for such decisions will not interfere to the same
degree with the effective functioning of the criminal judicial system.” Marrero,
625 F.2d at 508; see also Van de Kamp, 555 U.S. at 343 (“We have held that
absolute immunity does not apply when a prosecutor gives advice to police
during a criminal investigation, . . . when the prosecutor makes statements to
the press, . . . or when a prosecutor acts as a complaining witness in support of
a warrant application.”). So “[o]nly discretion that is quasi-judicial in nature
requires absolute insulation from suit because only such discretion is so crucial
to the effectiveness of the truth-finding process to outweigh the countervailing
policy that government officials should be subject to suit for violations of civil
rights.”   Id.   For this reason, “when a prosecutor makes an investigative
decision” comparable to that of a police officer—such as whether to order a
search and seizure—the prosecutor is not entitled to absolute immunity. Id.
Instead, he is given the same immunity a police officer would have: qualified
immunity. Id.
      “The second reason justifying absolute immunity for prosecutors
engaged in quasi-judicial activities is that ‘the safeguards built into the judicial
system tend to reduce the need for private damage actions as a means of
controlling unconstitutional conduct.’” Marrero, 625 F.2d at 509 (quoting Butz,
438 U.S. at 512). But “when a prosecutor steps outside the confines of the
judicial setting, the checks and safeguards inherent in the judicial process do
not accompany him, and thus there is greater need for private actions to curb
prosecutorial abuse and to compensate for abuse that does occur.” Marrero,
625 F.2d at 509.




                                         9
    Case: 19-30197    Document: 00515390634      Page: 10    Date Filed: 04/21/2020



                                  No. 19-30197
      2.    Whether Individual Defendants Are Entitled to Absolute
            Immunity

      Plaintiffs allege that Individual Defendants used fraudulent subpoenas
to pressure crime victims and witnesses to meet with them outside of court.
Both the Ninth Circuit and our court have issued decisions involving somewhat
analogous facts. We discuss the relevant decisions in turn.
      In Lacey v. Maricopa County, the Ninth Circuit held that a prosecutor
who had improperly issued fake subpoenas was not entitled to absolute
immunity for his conduct.       693 F.3d 896, 913–14 (9th Cir. 2012).          The
prosecutor had created purported subpoenas and issued them to a news
organization without the prior grand jury or court approval required by
Arizona law. Id. at 909. The plaintiffs alleged that the prosecutor’s avoidance
of the judicial subpoena process was intentional. Id. at 914. In denying
absolute immunity, the Ninth Circuit stated that “[p]rosecutors generally
enjoy absolute immunity for their conduct before grand juries because that
conduct is integral to ‘the judicial phase of the criminal process.’ But we can
find no justification for extending absolute immunity to the acts of a prosecutor
designed to avoid the ‘judicial phase.’” Id. at 913 (citations omitted) (quoting
Imbler, 424 U.S. at 430).
      The    Ninth    Circuit    emphasized      that   usually,   “the    judicial
process . . . serves as ‘a check on prosecutorial actions.’” Lacey, 693 F.3d at 914
(quoting Burns, 500 U.S. at 492). But that oversight had failed in Lacey
“because the prosecutor acted on his own authority, rather than securing the
approvals required by Arizona law.” 693 F.3d at 914. Thus, even if authoring
a subpoena might, in another context, be considered part of a prosecutor’s
duties, “by avoiding judicial scrutiny, [the prosecutor’s] actions were one step
‘further removed from the judicial phase of criminal proceedings.’” Id. (quoting
Malley v. Briggs, 475 U.S. 335, 342 (1986)). The court concluded: “Where the
                                        10
   Case: 19-30197       Document: 00515390634    Page: 11   Date Filed: 04/21/2020



                                  No. 19-30197
prosecutor has side-stepped the judicial process, he has forfeited the
protections the law offers to those who work within the process.” Lacey, 693
F.3d at 914.
      Similarly, in Loupe, we held that although the prosecutor enjoyed
absolute immunity for her decision to prosecute the plaintiff, she was not
absolutely immune for ordering his warrantless arrest. 824 F.3d at 539–40.
We noted that in ordering a warrantless arrest, a prosecutor
      acts directly to deprive someone of liberty; he steps outside of his
      role as an advocate of the state before a neutral and detached
      judicial body and takes upon himself the responsibility of
      determining whether probable cause exists, much as police
      routinely do. Nothing in the procuring of immediate, warrantless
      arrests is so essential to the judicial process that a prosecutor must
      be granted absolute immunity.
Id. at 540 (quoting Lacey, 693 F.3d at 914). Recalling the Ninth Circuit’s
analysis in Lacey, we concluded that “[o]rdering a warrantless arrest is not
intimately associated with the judicial phase of the criminal process; it is
conduct outside the judicial process and therefore is not protected by absolute
immunity.” Loupe, 824 F.3d at 540.
      Defendants argue that creating and issuing the fake subpoenas was
protected prosecutorial conduct because it “relate[d] to the core prosecutorial
function of preparing evidence and testimony for trial.” But the Supreme
Court has squarely rejected this broad interpretation of absolute immunity:
“Almost any action by a prosecutor, including his or her direct participation in
purely investigative activity, could be said to be in some way related to the
ultimate decision whether to prosecute, but we have never indicated that
absolute immunity is that expansive.” Burns, 500 U.S. at 495; see also Buckley,
509 U.S. at 276 (declining to extend immunity to investigative conduct merely
because it might later “be retrospectively described as ‘preparation’” for a
judicial proceeding).
                                       11
    Case: 19-30197       Document: 00515390634          Page: 12     Date Filed: 04/21/2020



                                       No. 19-30197
       Based upon the pleadings before us at this time, it could be concluded
that Defendants’ creation and use of the fake subpoenas was not “intimately
associated with the judicial phase of the criminal process,” but rather fell into
the category of “those investigatory functions that do not relate to an advocate’s
preparation for the initiation of a prosecution or for judicial proceedings.” See
Hoog-Watson v. Guadalupe Cty., 591 F.3d 431, 438 (5th Cir. 2009) (internal
quotation marks and citations omitted). This is so for two reasons. First,
Defendants allegedly used the subpoenas to gather information from crime
victims and witnesses outside of court. 5 “Investigation . . . ha[s] historically
and by precedent been regarded as the work of police, not prosecutors, and [it
does] not become [a] prosecutorial function[] merely because a prosecutor has
chosen to participate.” Simon v. City of New York, 727 F.3d 167, 172 (2d Cir.
2013) (internal quotation marks omitted); see also id. at 173–74 (denying
absolute immunity and noting that “a prosecutor has no power to subpoena a



       5 Judging from the operative complaint, it is not clear whether charges were filed in
the domestic violence case against Singleton’s partner when Singleton received the fake
subpoenas. We recognize that Plaintiffs Baham, Doe, Bailey, and LaCroix received
subpoenas while related criminal cases were pending but, based upon the allegations before
us, the fake subpoenas were never used to secure their attendance or testimony in any
judicial proceeding. Thus, their situations are not governed by Cousin, in which the
defendant prosecutor told a witness to falsely implicate a suspect and practiced with him on
how to testify at trial while the trial was pending. See Cousin, 325 F.3d at 634–35. In Cousin,
we concluded that the prosecutor was entitled to absolute immunity because his actions were
“intended to secure evidence that would be used in the presentation of the state’s case at the
pending trial of an already identified suspect, not to identify a suspect or establish probable
cause.” Id. But there the actions occurred during a pending trial and were designed to shape
a witness’s testimony at that trial. Here, by contrast, Individual Defendants’ alleged use of
the fake subpoenas on Plaintiffs occurred earlier in the process. Baham received several fake
subpoenas over the course of several months after she stopped taking calls from investigators.
The facts before us do not support an argument that the reasons for sending Baham the fake
subpoenas qualify for absolute immunity. Doe met privately with a Defendant ADA at the
Office but does not allege that the ADA expressed any intent to use her testimony in the
pending trial. Both Bailey and LaCroix received fake subpoenas demanding private
meetings at the Office, but the complaint does not allege that prosecutors sought to use Bailey
or LaCroix’s testimony at trial. Indeed, prosecutors withdrew the fake subpoenas and never
called Bailey or LaCroix to testify.
                                             12
   Case: 19-30197     Document: 00515390634      Page: 13   Date Filed: 04/21/2020



                                  No. 19-30197
witness to appear outside of judicial proceedings to answer questions from the
prosecution”).   Defendants’ information-gathering is more analogous to
investigative police work than advocatory conduct.
      Defendants assert that their use of the fake subpoenas is like the Imbler
“prosecutor’s out-of-court effort ‘to control the presentation of his witness’
testimony,’” which the Supreme Court held was “fairly within his function as
an advocate.” But they overlook the context of the Court’s statement. In
Imbler, the petitioner argued that the prosecutor had engaged in investigative,
not prosecutorial, activity when he requested “during a courtroom recess that
[police] hold off questioning [a witness] about a pending bad-check charge until
after [the witness] had completed his testimony.” 424 U.S. at 430 n.32. The
Supreme Court determined that “[s]een in its proper light,” the prosecutor’s
“request of the officers was an effort to control the presentation of his witness’
testimony, a task fairly within his function as an advocate.” Id.
      Here, in contrast, Defendants were not attempting to control witness
testimony during a break in judicial proceedings. Instead, they allegedly used
fake subpoenas in an attempt to pressure crime victims and witnesses to meet
with them privately at the Office and share information outside of court.
Defendants never used the fake subpoenas to compel victims or witnesses to
testify at trial. Such allegations are of investigative behavior that was not
“intimately associated with the judicial phase of the criminal process.” See
Imbler, 424 U.S. at 430.
      Defendants also note that the fake subpoenas were all issued after
charges had been filed in the underlying criminal cases. It is true that the
Supreme Court in Buckley relied on the prosecutors’ lack of probable cause to
conclude that they were not absolutely immune for allegedly fabricating
evidence. See Buckley, 509 U.S. at 274. But the Court also recognized that
even after probable cause has been found, “a prosecutor may engage in ‘police
                                       13
   Case: 19-30197     Document: 00515390634      Page: 14   Date Filed: 04/21/2020



                                  No. 19-30197
investigative work’ that is entitled to only qualified immunity.” Id. at 274 n.5.
The Supreme Court has never held that the timing of a prosecutor’s actions
controls whether the prosecutor has absolute immunity. Instead, the Court
focuses on the function the prosecutor was performing. See id. at 273; Van de
Kamp, 555 U.S. at 342. Defendants’ use of the fake subpoenas in an attempt
to obtain information from crime victims and witnesses outside the judicial
context falls into the category of investigative conduct for which prosecutors
are not immune. Hoog-Watson, 591 F.3d at 438 (“[A] prosecutor does not enjoy
absolute immunity for acts of investigation or administration.” (alteration in
original) (internal quotation marks and citation omitted)).
      In using the fake subpoenas, Individual Defendants also allegedly
intentionally avoided the judicial process that Louisiana law requires for
obtaining subpoenas. See LA. CODE CRIM. PROC. ANN. art. 66. Their creation
and use of the fake subpoenas thus fell “outside the judicial process.” Loupe,
824 F.3d at 540; see also Lacey, 693 F.3d at 914 (“[B]y avoiding judicial
scrutiny, [the prosecutor’s] actions were one step ‘further removed from the
judicial phase of criminal proceedings.’” (quoting Malley, 475 U.S. at 342)).
Construing the allegations in the light most favorable to Plaintiffs, the creation
and use of the fake subpoenas constituted investigative conduct for which
Individual Defendants would not be absolutely immune.
      Denying Individual Defendants dismissal based upon absolute immunity
for their creation and use of the fake subpoenas also accords with the policy
underlying absolute prosecutorial immunity. Individual Defendants allegedly
violated the rights of victims and witnesses with no cases pending against
them. Denying them absolute immunity will not deter prosecutors’ future
decisions to charge specific defendants.         Moreover, because Individual
Defendants issued the subpoenas without court supervision, they operated free
of “the checks and safeguards inherent in the judicial process.” Marrero, 625
                                       14
    Case: 19-30197    Document: 00515390634      Page: 15   Date Filed: 04/21/2020



                                  No. 19-30197
F.2d at 509. As a result, “there is greater need for private actions to curb
prosecutorial abuse and to compensate for abuse that does occur.” Id. This
case is likely Plaintiffs’ only means of legally redressing the harms they
suffered as a result of Individual Defendants’ alleged conduct. At the same
time, further facts may develop that support Individual Defendants’ defense.
We leave open whether Individual Defendants may satisfy their burden of
showing absolute immunity at the summary judgment stage.               See Hoog-
Watson, 591 F.3d at 437 n.6 (stating in the summary judgment context that
“the defendant who pleads the affirmative defense of absolute prosecutorial
immunity bears the burden of proving that the conduct at issue served a
prosecutorial function”). We offer no opinion on the future; we simply affirm
the district court’s decision presented to us.
      For the foregoing reasons, we hold that the district court did not err in
denying the Individual Defendants absolute immunity for their alleged
creation and use of fake subpoenas at this stage of the case.

   Merits Jurisdiction

      Defendants also appeal the district court’s denial of their motion to
dismiss a number of claims for failure to state a claim on which relief may be
granted. But we lack jurisdiction over this part of Defendants’ appeal.
      Defendants first argue that “[b]ecause the district court denied qualified
immunity with respect to several claims against several Defendants,” we have
jurisdiction to consider the merits of those claims. See Bosarge, 796 F.3d at
439 (stating that an appellate court reviewing a Rule 12(b)(6) motion to dismiss
on qualified immunity grounds has “‘jurisdiction to pass on the sufficiency of
[the] pleadings,’ which is an ‘issue of law’ that ‘is both inextricably intertwined
with, and directly implicated by, the qualified immunity defense’” (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 672–73 (2009)). Defendants also contend that

                                        15
    Case: 19-30197    Document: 00515390634      Page: 16   Date Filed: 04/21/2020



                                  No. 19-30197
even though Plaintiffs’ official-capacity claims and claims for injunctive relief
are “not directly at issue in this immunity appeal, the Court can and should
consider and grant relief as to these claims to the extent that they turn on
issues closely related to, or inextricably intertwined with, the immunity
issues.”
      But as a result of a recent ruling by the district court, no qualified
immunity issues are currently before us.         The only remaining immunity
question is whether Individual Defendants are absolutely immune from
Plaintiffs’ state-law claims concerning the subpoenas. This question does not
implicate the merits of Plaintiffs’ federal claims.     We lack jurisdiction to
consider the merits of Plaintiffs’ federal claims at this stage of the appeal.
      Defendants also ask us to exercise pendent appellate jurisdiction to
review the merits of Plaintiffs’ remaining state-law claims. They rely on cases
in which this court, reviewing appeals from denials of qualified immunity on
federal claims, exercised pendent jurisdiction to review the merits of related
state-law claims.
      But pendent jurisdiction is inapposite here. “Only where essential to the
resolution of properly appealed collateral orders should courts extend their
[collateral-order] jurisdiction to rulings that would not otherwise qualify for
expedited consideration.” Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 51
(1995) (quoting Riyaz A. Kanji, The Proper Scope of Pendent Appellate
Jurisdiction in the Collateral Order Context, 100 YALE L.J. 511, 530 (1990)).
Defendants do not contend that resolving the legal sufficiency of Plaintiffs’
state-law claims is essential to our resolution of the absolute immunity issue.
We thus lack jurisdiction to consider the merits of Plaintiffs’ state-law claims.




                                       16
    Case: 19-30197      Document: 00515390634    Page: 17   Date Filed: 04/21/2020



                                  No. 19-30197
                                    Conclusion

      We AFFIRM the district court’s holding that Individual Defendants are
not entitled to absolute immunity for their alleged creation and use of
fraudulent subpoenas. We DISMISS the remainder of Defendants’ appeal for
lack of jurisdiction.




                                       17